Title: Enclosure: Account from the Salle des Ambassadeurs, 3 January 1785
From: UNKNOWN
To: 


      
     Salle des Ambassadeurs.
     
      1. Louis to the Suisse.
      
      1.
     
     
      2. Do. to each of the Coffee-Men
      2.
      2.
     
     
      At the Oeuil de Boeuf
      1. Louis to each of the Suisse’s
      2.
     
     
      At M: de Vergennes’s
      
      
     
     
      1. Louis to the Porter
      1. Do. to the Livery
      2.
     
     
     
      2. Louis to each of the Valet de Chambre’s,
      4.
     
     
      M: de Rayneval’s Porter
      1. Louis
      1.
     
     
      Mr. Secqueville’s Servant
      1. Louis
      1.
     
     
      Mr. Tolozan’s
      Do.
      1.
     
     
      Mr. La Live de la Briche’s
      Do.
      1.
     
     
      Marechal de Castries’s Porter.
      Do.
      1.
     
     
      Marechal de Ségur’s. Do.
      Do.
      1.
     
     
      
      
      17.
     
     
      
      
      Louis d’or’s.
     
    
   